Exhibit 10.318

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Settlement Agreement”) is entered
into by and between Ligand Pharmaceuticals Incorporated (“Ligand”) and The
Rockefeller University (“Rockefeller”) (collectively, the “Parties”).

RECITALS

A. Rockefeller and Ligand entered into a License Agreement, dated September 30,
1992 (the “Original Agreement”).

B. Ligand and SmithKline Beecham Corporation (now known as GlaxoSmithKline and
referred to herein as “GSK”) entered into a Research, Development and License
Agreement, dated December 29, 1994, as amended or supplemented on March 22,
1995, December 12, 1995, July 21, 1998, February 3, 2000 and February 25, 2000
(the “GSK Agreement”).

C. Rockefeller, as plaintiff, and Ligand, as defendant, have asserted claims and
counterclaims against one another concerning their respective rights and
obligations under the Original Agreement in an action pending in the United
States District Court for the Southern District of New York, captioned The
Rockefeller University v. Ligand Pharmaceuticals, Inc., 08-Civ-02755 (PKC) (HP)
(the “Litigation”).

D. In accordance with the provisions of this Settlement Agreement, Ligand and
Rockefeller have reached a settlement and resolution of all disputes that have
arisen between them concerning the Original Agreement and the Litigation.

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

1. Financial Provisions.

 

  1.1 Initial Payment. Ligand will pay to Rockefeller Five Million Dollars
($5,000,000), payable by wire transfer within [***] ([***]) business days of the
Effective Date of this Settlement Agreement.

 

  1.2 Milestone Payments. Ligand will pay to Rockefeller Two Million Dollars
($2,000,000) in [***] installments, [***] due on or before February 10, 2011.
Payments under this Section 1.2 will be made pursuant to Section 1.8 of this
Settlement Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  1.3 Share of Milestone Payments Received by Ligand Pursuant to the GSK
Agreement. Upon receipt by Ligand of any milestone payment pursuant to
Section 7.1 of the GSK Agreement, for an event occurring on and after
February 11, 2009 (“GSK Milestone Payment”), Ligand will pay to Rockefeller
fifty percent (50%) of any such GSK Milestone Payment. Payments under this
Section 1.3 will be made pursuant to Section 1.8 of this Settlement Agreement.

 

  1.4 Share of Royalty Payments Received by Ligand Pursuant to the GSK
Agreement. (a) Upon receipt by Ligand of any royalty payment pursuant to
Sections 7.2, 7.3, 7.4, 7.5 and/or 7.6 of the GSK Agreement, in connection with
the worldwide annual Net Sales (as defined in the GSK Agreement) of Eltrombopag
or any other Product or Combination Product (as defined in the GSK Agreement)
(“GSK Royalty”), Ligand will pay to Rockefeller as follows:

1. On worldwide annual Net Sales of Eltrombopag or any other Product or
Combination Product (as defined in the GSK Agreement) of up to One and One Half
Billion Dollars ($1.5 billion), Ligand will pay five and eighty-eight hundreths
percent (5.88%) of any such GSK Royalty received; and

2. On worldwide annual Net Sales of Eltrombopag or any other Product or
Combination Product (as defined in the GSK Agreement) in excess of One and One
Half Billion Dollars ($1.5 billion), Ligand will pay seven percent (7.0%) of any
such GSK Royalty received.

(b) If Ligand is successful in securing a separate, freestanding agreement
between GSK and Rockefeller pursuant to the terms and conditions set forth in
Section 1.6, so that Rockefeller is in privity of contract with GSK as to
Rockefeller’s share of the GSK Milestone Payment and GSK Royalty, then the
amounts payable to Rockefeller under Section 1.4(a)(1) shall be reduced to [***]
percent ([***]%) and the amounts payable to Rockefeller under Section 1.4(a)(2)
shall be reduced to [***] percent ([***]%). The royalty percentages set forth in
this Section 1.4(b) will only be used to calculate payments owed to Rockefeller
on and after the effective date of a separate, freestanding agreement between
GSK and Rockefeller.

(c) Payments under this Section 1.4 will be made pursuant to Section 1.8 of this
Settlement Agreement.

 

  1.5

LGD-4665 Net Sales. Within [***] ([***]) days after receipt by Ligand of a
payment to Ligand by GSK and/or a third party, Ligand will pay Rockefeller one
and one-half percent (1.5%) of worldwide net sales as defined in the
December 17, 2008 License Agreement between Ligand and GSK for LGD-4665
(“LGD-4665 Agreement”). If sales are by Ligand or one of its Affiliates, within
[***] ([***]) days after the reporting of financial results to the SEC by Ligand
or one of its Affiliates for each calendar quarter, Ligand will pay Rockefeller
one and one-half percent (1.5%) of world-wide net sales as defined in the
LGD-4665 Agreement. In the event that sales are by Ligand or one of its
Affiliates and Ligand or one of

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------

 

its Affiliates does not have any reporting obligations to the SEC, payment under
this Section 1.5 will be made within [***] days after the close of any calendar
quarter in which world-wide net sales occur. “Affiliate” shall have the same
meaning as set forth in the LGD-4665 Agreement. Payment will be made under this
Section 1.5 pursuant to Section 1.8 of this Settlement Agreement.

 

  1.6 Separate Agreement Between GSK and Rockefeller. (a) Ligand will take
responsibility and use diligent efforts, with the participation of Rockefeller
as needed, to secure a separate, freestanding agreement between GSK and
Rockefeller which requires payment of Rockefeller’s share of GSK Milestones
Payments and GSK Royalties and GSK’s royalties on LGD-4665, described in
Sections 1.3, 1.4(a) and 1.5 of this Settlement Agreement directly from GSK to
Rockefeller. Ligand’s designation of a Rockefeller account under Section 9.2 of
the GSK Agreement for payment by GSK directly to Rockefeller does not satisfy
the requirements of this Section 1.6. Such separate, freestanding agreement
shall include payment terms consistent with and no less favorable than the
payment terms described in Sections 1.3, 1.4 and 1.5 of this Agreement.

(b) Ligand represents and warrants that the GSK Agreement, including the
amendments and letters produced by Ligand to Rockefeller in February 2009
relating thereto, and the LGD-4665 Agreement produced in the Litigation are
true, complete and accurate copies of those agreements, and reflect all
agreements between GSK and Ligand relating to Eltrombopag or any other Product
or Combination Product (as defined in the GSK Agreement), all agreements between
and among Ligand and GSK (including those also involving in addition to Ligand
and GSK any other party) relating to LGD-4665, and all amendments to all such
agreements as of the Effective Date of this Agreement. More specifically, Ligand
represents that Section 7 of the GSK Agreement reflects all of the financial
provisions currently in effect as of the Effective Date of this Agreement and
that such financial provisions have not been amended or changed by any other
document or amendment. Ligand agrees that it will not amend, alter or otherwise
change or enter into an agreement to amend any of the agreements referenced in
this Section 1.6 in any way adversely affects or diminishes any payments owed to
Rockefeller under Sections 1.3, 1.4 and 1.5 of this Agreement. If Ligand amends
or enters into an agreement to amend any of the agreements referenced in this
Section 1.6 or enters into any new agreement or transaction which in any way
affects payments owed to Ligand, then Ligand guarantees that Ligand shall
nonetheless continue to make the payments due to Rockefeller hereunder in the
amounts that would have been due absent any such amendment or agreement. For
avoidance of doubt, other than rights assigned to Rockefeller under
Section 1.6(c), nothing herein limits Ligand’s ability or right to enter into
one or more transactions with any third party relating to Ligand’s rights under
the GSK Agreement and/or the LGD-4665 Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------

(c) Ligand hereby assigns to Rockefeller all of its rights, title and interests
in and to Rockefeller’s share of the GSK Milestone Payments under Section 1.3,
Rockefeller’s share of the GSK Royalty under Section 1.4 and GSK’s royalty on
LGD-4665 provided under Section 1.5. Ligand agrees to hold any and all of these
amounts received by Ligand in trust for Rockefeller, agrees to pay such amounts
to Rockefeller as set out in the respective Sections 1.3, 1.4 and 1.5, and
guarantees the amount and payment of such payments until such time as a
separate, freestanding agreement may be entered into in accordance with
Section 1.6(a).

 

  1.7 Quarterly Royalty Reports. Within [***] ([***]) days after receiving a
royalty or other report from GSK related to sales of Eltrombopag, other Products
or Combination Products under the GSK Agreement, or LGD-4665, Ligand will send
Rockefeller a copy of any such written report or reports, covering the reporting
period, which is the calendar quarter then ended along with copies of any bank
wire receipts evidencing payments from GSK to Ligand under the agreements
mentioned in Section 1.6 above.

 

  1.8 Mode of Payment. All payments made by Ligand to Rockefeller pursuant to
this Settlement Agreement shall be made in U.S. Dollars by wire transfer to an
account designated by Rockefeller, which account Rockefeller may change on [***]
([***]) days’ prior written notice to Ligand. As to payments to Rockefeller
under Sections 1.3 and 1.4, Ligand will send a notice to GSK within [***]
([***]) business days after the Effective Date of this Agreement, designating a
Rockefeller account under Section 9.2 of the GSK Agreement, so that
Rockefeller’s share of the GSK Milestone Payments and GSK Royalties pursuant to
Sections 1.3 and 1.4 will be paid by GSK directly into the designated
Rockefeller account for so long as there is no separate, freestanding agreement
between GSK and Rockefeller as described in Section 1.4(b).

 

  1.9 Financial Records. Ligand shall keep accurate records, including,
information provided by GSK under the agreements referenced herein and royalty
and milestone payments to Rockefeller (“Financial Records”), in accordance with
Ligand’s internal accounting procedures and U.S. generally accepted accounting
practices, and in sufficient detail to enable the amounts due under this
Settlement Agreement to be determined and verified by Rockefeller. In no event
shall these Financial Records include less than the information reasonably
necessary to verify the accuracy of the quarterly royalty reports provided to
Rockefeller under Section 1.7 and the calculations therein.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

  1.10 Audit.

 

  a) Ligand shall make reasonable efforts to confirm the accuracy of the
milestone and royalty reports it receives from GSK in connection with sales of
Eltrombopag, other Products or Combination Products under the GSK Agreement, and
LGD-4665 [***]. To the extent that any underpayments by GSK are found as a
result of Ligand’s review, [***] Ligand shall pay Rockefeller its share of the
underpayments, calculated pursuant to Sections 1.3, 1.4 and 1.5 of this
Settlement Agreement.

 

  b) Ligand shall maintain for not less than [***] ([***]) years from the date
of creation, complete and accurate Financial Records and information relating to
sales of Eltrombopag, other Products or Combination Products under the GSK
Agreement, and LGD-4665. Upon written request by Rockefeller, not more than once
in a calendar year and at Rockefeller’s expense, Rockefeller shall be entitled
and Ligand shall permit an independent certified accountant selected by
Rockefeller and reasonably acceptable to Ligand to have access during normal
business hours to those Financial Records and such other information that the
auditor determines may be reasonably necessary to verify the accuracy of the
quarterly royalty reports provided to Rockefeller under Section 1.7 and the
calculations therein, provided that such access shall be limited to prevent the
disclosure of any third party confidential information. Ligand will use diligent
efforts to confirm with GSK that any of its relevant confidential information
can be provided to Rockefeller and its independent certified accountant. The
independent certified accountant shall disclose to Rockefeller whether the
quarterly royalty reports are correct or not and specify whether the amounts
paid to Rockefeller pursuant thereto were correct or, if incorrect, the amount
of any discrepancy.

If the independent certified accountant’s report shows any underpayment, Ligand
shall pay the amount of the underpayment to Rockefeller within 30 days after
Rockefeller delivers to Ligand its independent certified accountant’s written
report indicating the underpayment. If such underpayment exceeds [***] percent
([***]%) of the total amount owed for the calendar year then being audited,
Ligand will pay for the reasonable and necessary fees and expenses of such
independent certified accountant performing the audit, subject to reasonable
substantiation thereof.

 

  1.11 Interest Due. In case of any delay in payment by Ligand to Rockefeller
(including any underpayment determined by an independent certified accountant’s
report), interest on the overdue payment shall accrue at the prime rate, as
determined for each month on the last business day of that month, and assessed
from the date that payment was due. The foregoing interest shall be due from
Ligand without any special notice.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------

2 No Additional Payments; Covenant Not to Sue.

 

  2.1 Original Agreement Termination. Ligand and Rockefeller agree that the
Original Agreement is hereby terminated as of the Effective Date. Sections 6, 7,
9, 10, and 14 of the Original Agreement shall survive termination.

 

  2.2 No Additional Payments and Covenants Not to Sue - GSK. So long as this
Settlement Agreement is in effect and Rockefeller is receiving timely and full
payments hereunder, (a) Rockefeller acknowledges that no payments other than the
payments described in this Settlement Agreement shall be due to Rockefeller from
Ligand or from GSK for any past, present or future conduct that was subject to
the Original Agreement or that would otherwise be due to Rockefeller in
connection with Eltrombopag, other Products or Combination Products under the
GSK Agreement, or in connection with LGD-4665 under the LGD-4665 Agreement;
(b) Rockefeller covenants not to sue GSK for exercising its rights, or
fulfilling its obligations, under the GSK Agreement or the LGD-4665 Agreement,
in the past, present or future; and (c) Rockefeller will not grant to any third
party any licenses under the Licensed Patent Rights or Technical Information as
defined in the Original Agreement, except to not-for-profit institutions for
research under material transfer agreements, and provided, however, that
Rockefeller shall have no obligation to maintain or keep in force any patent or
patent application within the definition of Licensed Patent Rights of the
Original Agreement. Subject only to the Cure Period set forth in Section 2.4,
the covenants under this Section 2.2, and Section 2.3 below, shall terminate
immediately upon a breach of any payment obligations under this Agreement.

 

  2.3 Covenant Not to Sue –Sublicensees of Ligand Other Than GSK. So long as
this Settlement Agreement is in effect and Rockefeller is receiving timely and
full payments hereunder, (a) Rockefeller covenants not to sue Ligand for any
past, present or future uses of the Licensed Patent Rights or Technical
Information as defined in the Original Agreement, where such uses were permitted
by, or sublicensed pursuant to, the Original Agreement; and (b) Rockefeller
further covenants not to sue licensees, collaborators or assignees of Ligand
which are specifically identified in the Form 8K, filed by Ligand on February 9,
2009, or in any Form 10K or Form 10Q, filed by Ligand between February 10, 2008
and the Effective Date, for any past, present or future use of rights licensed
from Ligand under the Original Agreement to such licensees, collaborators or
assignees pursuant to a written agreement signed by all parties thereto prior to
the Effective Date of this Settlement Agreement. Ligand covenants not to sue
Rockefeller or challenge any of Rockefeller’s know-how that was the subject of
the Original Agreement and/or the Litigation.

 

  2.4 Cure Period. In the event that Ligand does not make timely and/or full
payments under Sections 2.2 or 2.3 of this Settlement Agreement, Rockefeller
will provide written notice and [***] ([***]) business days to cure. If Ligand
cures such defect within the notice period, such payment shall be considered
timely for purposes of Sections 2.2 or 2.3, but Ligand shall be responsible for
interest under Section 1.11.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------

3 Warranties and Representations by Each Party. Each Party represents and
warrants to the other Party that, as of the Effective Date:

(a) it is a corporation or entity duly organized and validly existing under the
laws of the jurisdiction in which it is incorporated;

(b) it has full corporate or institutional power and authority, and has obtained
all approvals, permits and consents necessary, to enter into this Agreement and
to perform its obligations hereunder;

(c) this Settlement Agreement is legally binding upon it and enforceable in
accordance with its terms;

(d) the execution, delivery and performance of this Settlement Agreement does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material law
or regulation of any governmental or regulatory authority having jurisdiction
over it; and

(e) the individual signatories to this Settlement Agreement are fully authorized
to enter this Settlement Agreement on behalf of their respective institutions.

 

4 Publicity Regarding Settlement: News Release.

 

  4.1 Characterization of Settlement. Ligand and Rockefeller agree that in
characterizing or describing the settlement and resolution of the Litigation,
including the terms and conditions of this Settlement Agreement, neither party
will make any statements to third parties that such party has been successful,
attained a victory or prevailed in the Litigation or make any characterization
to that effect. Rockefeller and Ligand acknowledge that this Settlement
Agreement is the product of a compromise, a good outcome for both parties and
that neither of them has attained a victory or prevailed in the Litigation.

 

  4.2 Press Release; SEC Filings. Ligand shall, within four (4) business days
after the Effective Date of this Settlement Agreement, issue a mutually agreed
upon press release in the form to be proposed by Ligand and subject to
Rockefeller’s prior written approval, not to be unreasonably withheld. In the
event Rockefeller does not provide its written approval within one (1) business
day after receipt from Ligand of the draft press release, Ligand may issue such
press release in furtherance of its disclosure obligations as a publicly traded
company. Ligand represents that it is obligated to file a Current Report on Form
8-K in connection with the execution of this Settlement Agreement, and
Rockefeller acknowledges that representation.

 

7



--------------------------------------------------------------------------------

5 Mutual Release of Claims. Each party acknowledges and agrees that it has made
an acceptable investigation of the facts pertaining to this settlement, this
Settlement Agreement and the matters pertaining thereto. In consideration of the
various promises and undertakings, obligations, warranties and representations
of each of the parties to this Settlement Agreement, and contingent upon each
Party’s timely performance of them, Rockefeller and Ligand each hereby releases
and forever discharges the other, and each of their stockholders, affiliates,
predecessors, successors, directors, trustees, officers, faculty, employees,
lawyers, accountants and other representatives, from any and all liability
whatever, including all claims, demands and causes of action, of every nature,
known or unknown including, without limitation, any claims for breach of
contract, declaratory relief, misrepresentation, inequitable conduct, or any
other form of damage or theory of recovery whatsoever from the beginning of time
until the Effective Date, arising out of, based upon or relating to (a) the
Original Agreement, (b) the disputes, claims and counterclaims in the
Litigation, as well as any compulsory counterclaims that could have been
properly pled and tried in the Litigation, (c) Eltrombopag, LGD-4665, and any
TPO or other compound developed by Ligand alone or with a third party, which
compound was subject to the Original Agreement and (d) all payments “made under
protest” by Ligand to Rockefeller pursuant to Section 2.4 of the Original
Agreement. Rockefeller and Ligand shall bear their own attorneys’ fees and costs
incurred in connection with the Litigation and this Settlement Agreement.

With respect to the subjects above, each of the Parties recognizes and
understands that this release applies to and covers the claims and counterclaims
in the Litigation. Each of Rockefeller and Ligand (a) expressly waives any right
to claim or assert hereafter that any claim, counterclaim, demand or cause of
action has been omitted, through ignorance, oversight or error, from this
Settlement Agreement; and (b) makes this waiver with the full knowledge of their
respective rights and with specific intent to release both known and unknown
claims. This release is intended to include in its effect, without limitation,
all claims or counterclaims which each of Rockefeller or Ligand does not know or
suspect to exist at the time of execution hereof, and this release extinguishes
any such claims or counterclaims.

 

6 Dismissal of Litigation. Within five business days after the Effective Date of
this Settlement Agreement, the parties shall jointly file a Stipulation and
proposed Order of Dismissal with the United States District Court for the
Southern District of New York, in the form attached hereto as Exhibit A. The
parties agree that the purpose of such filing is to effect a dismissal of the
Litigation, with prejudice, including, without limitation, a dismissal of all
claims and counterclaims asserted in the Litigation. Each party shall bear its
own costs and attorneys’ fees with respect to the Litigation. Should the Court
be unwilling, for whatever reason, to enter the Stipulation and proposed Order
of Dismissal in the form proposed, the parties agree to work together, in good
faith, to cause the Litigation to be dismissed with prejudice.

 

7

Confidentiality. (a) The confidentiality restrictions of the Stipulated
Protective Order, filed August 8, 2008, will continue to govern all confidential
information disclosed in connection with the Litigation and negotiations leading
up to the Litigation, except that the obligation of confidentiality will expire
after [***] ([***]) years from the Effective Date of this Settlement Agreement.
(b) All confidential scientific, technical, and business information
communicated by one party to the other in

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------

 

connection this Settlement Agreement, including information contained in patent
applications and royalty reports, shall be kept confidential by the recipient,
which shall take all reasonable steps to ensure that such confidential
information is not disclosed or used for any purpose other than those
contemplated by the Original Agreement or this Settlement Agreement. This
confidentiality obligation does not apply when it can be established by the
recipient that (i) the information was previously known to the recipient;
(ii) the information is or becomes generally available to the public through no
fault of the recipient, including as a result of publications and/or laying open
to inspection of any patent applications that the disclosing party may file;
(iii) the information is acquired in good faith in the future by the recipient
from a third party who is not under an obligation to the disclosing party to
keep such information confidential; (iv) the information is required by a court
or other tribunal of competent jurisdiction to be disclosed by the recipient,
provided that in the event that the recipient receives a demand for such
disclosure, the recipient shall promptly give notice to the disclosing party to
allow it to seek a protective order or other remedy from said court or tribunal;
and in any event, the recipient shall disclose only that portion of the
confidential information that is legally required to be disclosed and will
exercise reasonable efforts to ensure that the information is accorded
confidential treatment; (v) the information is required to be disclosed as
otherwise required by law; or (vi) the disclosing party consents to use or
disclosure by the recipient. The obligations imposed in this Section 7 will run
for a period of [***] ([***]) years commencing from the date of the disclosure
of the confidential information at issue. For the avoidance of doubt,
notwithstanding anything to the contrary herein, nothing in this Settlement
Agreement shall: (a) prevent the Parties from making the press release or SEC
filings described in Section 4.2 above; or (b) obligate either Party to disclose
confidential information of a third party.

 

8 Governing Law; Venue. This Settlement Agreement and its effect are subject to
and shall be construed and enforced in accordance with the laws of the State of
New York, without regard to conflict of laws rules. The venue for resolution of
any disputes shall be in the United States District Court for the Southern
District of New York.

 

9 Notices. Any notice, payments, and reports, except as otherwise set forth in
this Settlement Agreement, shall be made by personal delivery or, if by mail,
then by registered or certified mail, return receipt requested, with postage and
fees prepaid, or by overnight mail, by one Party to the other Party at the
addresses noted below.

In the case of Ligand, notice should be sent to:

Ligand Pharmaceuticals Incorporated

10275 Science Center Drive

San Diego, CA 92121

Attn: General Counsel

In the case of Rockefeller, notice should be sent to:

The Rockefeller University

1230 York Avenue, Box 81

New York, NY 10021

Attn: Office of the General Counsel

or to such other person or by such other means to which the Parties may from
time to time have agreed.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------

  10 Binding Effect on Successors and Assigns; Notice of Transaction. The terms
of this Settlement Agreement, including the rights and obligations herein shall
inure to the benefit of and be binding upon Rockefeller and Ligand and the
respective successors and assigns of each Party. In the event that Ligand enters
into a transaction that affects any payments due to Ligand as to which
Rockefeller has a right to a share of such payments under this Settlement
Agreement, Ligand will provide written notice to Rockefeller within [***]
([***]) business days of the transaction.

 

  11 Entire Agreement: Integration. The terms and conditions of this Settlement
Agreement, including the attached Exhibit, constitute the entire agreement
between Rockefeller and Ligand regarding the Litigation and supersede all prior
negotiations, representations, letters of intent, agreements and understandings,
either or in writing, between Rockefeller and Ligand regarding the Litigation
and settlement thereof. This Settlement Agreement shall not be amended,
supplemented or abrogated other than by a written instrument signed by the
authorized representative of each party.

 

  12 No Waiver. The failure of either party to enforce at any time any of the
provisions of this Settlement Agreement, or any rights in respect of it, or to
exercise any election provided in it, shall in no way be considered to be a
waiver of such provisions, rights or elections, and shall in no way affect the
validity of this Settlement Agreement.

 

  13 Compromise And Settlement. This Settlement Agreement is entered into solely
by way of compromise and settlement of the Litigation and all disputes between
Ligand and Rockefeller as of the Effective Date and is not and shall not be
construed as an admission of liability, responsibility or fault by either party.

 

  14 Counterparts. This Settlement Agreement may be executed in one or more
counterparts or facsimile versions by each Party and their attorneys, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  15 Effective Date. The “Effective Date” of this Settlement Agreement shall be
the last date on which this Settlement Agreement has been signed by both
Parties.

 

  16 Headings. The headings used in this Settlement Agreement are inserted for
reference only and shall not be deemed to be a part of the text.

 

  17 Additional Assurances. Ligand and Rockefeller agree to execute, acknowledge
and deliver such further instruments, and to do such other acts, as may be
reasonably necessary in order to carry out the intent and purposes of this
Settlement Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------

18 Severability of Provisions. The invalidity or unenforceability of any
provision of this Settlement Agreement shall in no way affect the validity or
enforceability of any other provision of this Settlement Agreement, unless the
absence of such provision is a material term to this Settlement Agreement. If
the provision is a material term to this Settlement Agreement, the parties agree
to negotiate in good faith to reach a compromise, and if a compromise cannot be
reached, the parties agree to submit the dispute for resolution by the Court in
the Litigation.

 

11



--------------------------------------------------------------------------------

19 Drafting. Each party acknowledges and affirms that the parties have
cooperated in drafting and preparation of this Settlement Agreement. Hence, in
any construction of this Settlement Agreement, the same shall not be construed
against any party.

 

Dated: February 11, 2009     LIGAND PHARMACEUTICALS INCORPORATED       By:   /s/
John L. Higgins       Its:   Chief Executive Officer

 

Dated: February 11, 2009     THE ROCKEFELLER UNIVERSITY       By:   /s/ Harriett
S. Rabb       Its:   Vice President and General Counsel

 

12



--------------------------------------------------------------------------------

Exhibit A

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

THE ROCKEFELLER UNIVERSITY, a

New York not-for-profit corporation,

 

Plaintiff,

 

v.

 

LIGAND PHARMACEUTICALS

INCORPORATED, a Delaware corporation,

 

Defendant.

  

08-CV-2755 (PKC) (HP)

 

STIPULATION AND ORDER

OF DISMISSAL

IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, The Rockefeller
University (“Rockefeller”) and Ligand Pharmaceuticals Incorporated (“Ligand”)
(collectively “the Parties”) as follows:

1. The Parties have agreed to settle the above-captioned action according to the
terms of a Settlement Agreement and Mutual Release, dated February 11, 2009.

2. All claims asserted in Rockefeller’s Complaint filed in this action are
dismissed with prejudice.

3. All affirmative defenses and counterclaims set forth in Ligand’s Answer and
Counterclaims and First Amended Answer and Counterclaims are dismissed with
prejudice.

4. Each party shall bear its own costs and fees, including attorneys’ fees.

5. This Court has reviewed the Parties’ Settlement Agreement and Mutual Release
and shall retain jurisdiction over this action, including, without limitation,
for implementation or resolution of disputes arising out of this Stipulation and
Order of Dismissal and the settlement of this action.

 

13



--------------------------------------------------------------------------------

      FOLEY & LARDNER LLP Dated:       By:            

Peter N. Wang (PW 9216)

Douglas S. Heffer (DH-6082)

90 Park Avenue

New York, New York 10016-1314

Tel: (212) 682-7474

Fax: (212) 687-2329

       

Anat Hakim (AH-4398)

111 North Orange Avenue

Suite 1800

Orlando, FL 32801-2386

Tel: (407) 244-3279

Fax: (407) 648-1743

 

Attorneys for Plaintiff

 

14



--------------------------------------------------------------------------------

    GREENBERG TRAURIG, LLP Dated:       By:            

Simon Miller (SM-6728)

200 Park Avenue

New York, New York 10166

(212) 801-9200

    -and-

       

KNOBBE MARTENS, OLSON & BEAR, LLP

Darrell Olson

2040 Main Street, 14th Floor

Irvine, CA 92614

(949) 760-0404

       

KNOBBE MARTENS, OLSON & BEAR, LLP

Joseph M. Reisman

Gregg I. Anderson

550 West C Street

Suite 1200

San Diego, CA 92101

        Attorneys for Defendant

IT IS SO ORDERED.

Dated: February ___, 2009

 

   HONORABLE P. KEVIN CASTEL UNITED STATES DISTRICT COURT JUDGE

 

15